DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-6 of the remarks, filed 07/21/2022, with respect to the rejections of claims 1, 8, and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the final rejection, dated 06/01/2022, has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mack et al. (US 20190358547 A1), Yokokawa et al. (US 20140362188 A1), Nagai (US 20140092221 A1), and (US 10796489 B1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition section configured; a generation section configured; an output section configured in claim 1.
The corresponding structures are identified in the specification for an acquisition section configured in paragraphs [0030, 0034, 0036, 0042, and 0053], element 36 of fig. 4; a generation section configured in paragraphs [0030, 0035, and 0036], element 38 of figure 4; an output section configured in paragraphs [0030, 0035, and 0044], element 40 of figure 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 20190358547 A1) in view of Yokokawa et al. (US 20140362188 A1). 
Regarding claims 1, 8, and 9, Mack discloses an information processing system (fig. 7) comprising: 
an acquisition section (220 of fig. 7) configured to acquire a first image obtained by imaging an event taking place in a real space ([0061] a live action image 220 of a player); 
a generation section (440 of fig. 7) configured to generate a display image (240 of fig. 7, [0081]) by merging the first image acquired by the acquisition section, into a second image  (220, 230, and 240 of fig. 6, [0095] Compositor 440 performs the merge between the live action image 432 and the virtual image 434 using the transparency information, or matte, generated by keyer 420 and stored in the despilled image 422) representing a virtual space that imitates a venue where the event takes place (710, 755 and 760 of fig. 6), 
as a virtual space to be presented to a user wearing a head- mounted display (700 and 200 of fig. 7, [0096], 240 of figs. 6 and 7); and 
an output section (440 and 240 of fig. 7) configured to display the display image generated by the generation section, on the head-mounted display (240 of fig. 6 and 700 of fig. 7).
It is noted that Yokokawa does not teach the display image being configured such that the first image has an inconspicuous border.
	Yokokawa teaches the display image being configured such that the first image has an inconspicuous border (104, 106, and 108 of fig. 10; [0080]).
	Taking the teachings of Mack and Yokokawa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inconspicuous border of Yokokawa for the display resolution of the image of the clipping region is enhanced while the displayed region in the display image is reduced.
Regarding claim 2, Mack further teaches the information processing system according to claim 1, wherein the second image includes an object (755 and 760 of fig. 6) covering at least part of the border of the first image (200 of fig. 6).  
Regarding claim 3, Mack further discloses the information processing system according to claim 2, wherein the object is an image of an item corresponding to a type of the virtual space represented by the second image (755 and 760 of fig. 6).  
Regarding claim 5, Mack modified by Yokokawa teaches the information processing system according to claim 1, Yokokawa further teaches wherein the generation section generates a display image in which at least part of a boundary between the first image and the second image is unclear (108 of fig. 10).  
Regarding claim 6, Mack modified by Yokokawa teaches the information processing system according to claim 5, Mack further teaches wherein the generation section choose, as a color of a portion of the second image that is close to the boundary with the first image, a color closely analogous to a color of a portion of the first image that is close to the boundary ([0084]). 
Regarding claim 7, Mack modified by Yokokawa teaches the information processing system according to claim 5, Yokokawa further teaches wherein the generation section sets the portion of the second image that is close to the boundary with the first image, to a relatively low image quality (108 of fig. 10, shade color has low quality image). 

 
Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (US 10796489 B1) in view of Yokokawa et al. (US 20140362188 A1).
Regarding claims 1, 8, and 9, Cordes discloses an information processing system (fig. 14A) comprising: 
an acquisition section (1408 of fig. 14A) configured to acquire a first image obtained by imaging an event taking place in a real space (Co. 26, lines 27-36, 1408 of fig. 14A, one or more image capture cameras 1408 that capture real-time video images of the first performance area 102 as described above, such as camera 106); 
a generation section (1420 of fig. 14A) configured to generate a display image by merging the first image acquired by the acquisition section, into a second image representing a virtual space that imitates a venue where the event takes place (Col. 27, lines 30-42), 
as a virtual space to be presented to a user wearing a head- mounted display (1422 of fig. 14A, the display device would obviously be a head mounted display, fig. 9, Col. 1, line 45-Col. 2, line 2 and Col. 49, lines 49-54); and 
an output section (1422 of fig. 14A) configured to display the display image generated by the generation section, on the head-mounted display (fig. 9, a head mounted display, Col. 1, line 45-Col. 2, line 2 and Col. 49, lines 49-54).
It is noted that Cordes does not teach the display image being configured such that the first image has an inconspicuous border.
	Yokokawa teaches the display image being configured such that the first image has an inconspicuous border (104, 106, and 108 of fig. 10; [0080]).
	Taking the teachings of Cordes and Yokokawa together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inconspicuous border of Yokokawa for the display resolution of the image of the clipping region is enhanced while the displayed region in the display image is reduced.
Regarding claim 2, Cordes further teaches the information processing system according to claim 1, wherein the second image includes an object covering at least part of the border of the first image (704-708 and 808-812 of fig. 8).  
Regarding claim 3, Cordes further discloses the information processing system according to claim 2, wherein the object is an image of an item corresponding to a type of the virtual space represented by the second image (704-708 of fig. 8).  
Regarding claim 4, Cordes further discloses the information processing system according to claim 2, wherein the first image is obtained by imaging an event taking place on stage (Figs. 17A, 17B, 19, 20, and 22), and the object is an image representing furnishings on a stage (2102 of fig. 22).  
Regarding claim 5, Cordes modified by Yokokawa teaches the information processing system according to claim 1, Yokokawa further teaches wherein the generation section generates a display image in which at least part of a boundary between the first image and the second image is unclear (108 of fig. 10).  
Regarding claim 7, Cordes modified by Yokokawa teaches the information processing system according to claim 5, Yokokawa further teaches wherein the generation section sets the portion of the second image that is close to the boundary with the first image, to a relatively low image quality (108 of fig. 10, shade color has low quality image).  


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cordes (US 10796489 B1) in view of Nagai (US 20140092221 A1).
Regarding claims 1, 8, and 9, Cordes discloses an information processing system (fig. 14A) comprising: 
an acquisition section (1408 of fig. 14A) configured to acquire a first image obtained by imaging an event taking place in a real space (Co. 26, lines 27-36, 1408 of fig. 14A, one or more image capture cameras 1408 that capture real-time video images of the first performance area 102 as described above, such as camera 106); 
a generation section (1420 of fig. 14A) configured to generate a display image by merging the first image acquired by the acquisition section, into a second image representing a virtual space that imitates a venue where the event takes place (Col. 27, lines 30-42), 
as a virtual space to be presented to a user wearing a head- mounted display (1422 of fig. 14A, the display device would obviously be a head mounted display, fig. 9, Col. 1, line 45-Col. 2, line 2 and Col. 49, lines 49-54); and 
an output section (1422 of fig. 14A) configured to display the display image generated by the generation section, on the head-mounted display (fig. 9, a head mounted display, Col. 1, line 45-Col. 2, line 2 and Col. 49, lines 49-54).
It is noted that Cordes does not teach the display image being configured such that the first image has an inconspicuous border.
	Nagai teaches the display image being configured such that the first image has an inconspicuous border (figures 10-12 and [0106, 0114, 0145, and 0147]).
	Taking the teachings of Cordes and Nagai together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inconspicuous border of Nagai for the display resolution of the image of the clipping region is enhanced while the displayed region in the display image is reduced.
Regarding claim 2, Cordes further teaches the information processing system according to claim 1, wherein the second image includes an object covering at least part of the border of the first image (704-708 and 808-812 of fig. 8).  
Regarding claim 3, Cordes further discloses the information processing system according to claim 2, wherein the object is an image of an item corresponding to a type of the virtual space represented by the second image (704-708 of fig. 8).  
Regarding claim 4, Cordes further discloses the information processing system according to claim 2, wherein the first image is obtained by imaging an event taking place on stage (Figs. 17A, 17B, 19, 20, and 22), and the object is an image representing furnishings on a stage (2102 of fig. 22).  
Regarding claim 5, Cordes modified by Nagai teaches the information processing system according to claim 1, Nagai further teaches wherein the generation section generates a display image in which at least part of a boundary between the first image and the second image is unclear (i of fig. 12).  
Regarding claim 7, Cordes modified by Nagai teaches the information processing system according to claim 5, Nagai further teaches wherein the generation section sets the portion of the second image that is close to the boundary with the first image, to a relatively low image quality (i of fig. 12, shade black color has low quality image).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. (US 20200167996 A1) discloses the boundary line may be made inconspicuous in the entire synthesized two-dimensional composite image data ([0034]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425